DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This communication is in response to the amendment filed on 4 May 2021.
Claims 31 and 40 are amended.
Claims 49-53 are newly added.
Claims 31-53 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 4 May 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103(a) rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34, 35, 38-41, 43, 44, and 47-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griggs, Alfred William (U.S. Patent Application Publication No. 2012/0150598 A1, hereinafter referred to as Griggs) in view of Oskolkov et al. (U.S. Patent Application Publication No. 20120253972 A1, hereinafter referred to as Oskolkov) and Higgins et al. (U.S. Patent Application Publication No. 20140214895 A1, hereinafter referred to as Higgins).
	As to claim 31, Griggs teaches a method in a computing system for authorizing item sharing between users, the method comprising:
	maintaining a catalog of items representing virtual objects and physical objects (see Griggs paragraph 0090: catalog of products, virtual shopping cart), 
	receiving, from a plurality of users, indications of virtual objects or physical objects of interest (see Griggs paragraph 0021: each user account includes a wish list that comprises items of interest);
	associating, with each of the plurality of users, items of interest (see Griggs paragraph 0021: each user account includes a wish list that comprises items of interest), wherein the items of interest are from the maintained catalog of items and (see Griggs paragraph 0090: items are from a catalog of products);
	receiving, from a first user, a request to access from a second user a requested item from the items of interest associated with the second user (see Griggs para. 0038: users must request permission to view other users’ share items; in an illustrative example, user “Wu Wei” requests permission to view user “John Doe’s” share item), wherein the requested item is associated with an item category (see Griggs para. 0038: the items are categorized into categories; in an illustrative example, the category is “Electronics->Digital Camera”);
	receiving an indication that a permission action, associated with the request by the first user to access from the second user the requested item has been completed by the second user (see Griggs paragraph 0038: users specify access control rules to give permission to others to view the users’ shared items; and see Griggs paragraph 0025 and Fig. 1A: user “John Smith” 102 allows follower 103 to view his recommended items); and
	establishing, based on the indication that the permission action has been completed by the second user, a sharing relationship between the first user and the second user, wherein the sharing relationship enables the first user to be able to view the requested item (see Griggs paragraph 0016: a user allows his followers to access one or more item categories, e.g. “electronics,” “beauty,” etc.; and see Griggs para. 0038: in an illustrative example, user “Wu Wei” requests permission to view user “John Doe’s” share items in the category “Electronics->Digital Camera”).
Griggs does not appear to explicitly disclose a sharing relationship enables viewing a set of items of interest associated with a second user and corresponding to an item category of a requested item, wherein the set of items of interest associated with the second user and associated with the item category includes an item other than a requested item.
However, Oskolkov teaches:
receiving, from a first user, a request to access from a second user a requested item from the items of interest associated with the second user (see Oskolkov para. 0079: request to access items associated with another user), wherein the requested item is associated with an item category (see Oskolkov para. 0076: products are categorized, with different groups of users given access to different categories);
receiving an indication that a permission action, associated with the request by the first user to access from the second user the requested item, has been completed by the second user (see Oskolkov para. 0079: request to access items is granted or denied based on permissions);
a sharing relationship enables viewing a set of items of interest associated with a second user (see Oskolkov para. 0044 and Fig. 15: a user shares information about items with friends, allowing the friends to view the items) and corresponding to an item category of a requested item (see Oskolkov para. 0076: products are categorized, with different groups of users given access to different categories), wherein the set of items of interest associated with the second user and associated with the item category includes an item other than a requested item (see Oskolkov para. 0076: products are categorized, with different groups of users given access to different categories).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Griggs to include the teachings of Oskolkov because it enables users to share items and related information in a very open and free-flowing manner, enhancing the shopping experience through social networking (see Oskolkov para. 0044).
Griggs as modified by Oskolkov does not appear to explicitly disclose identifying a bond between a first user and a second user according to interactions between the first and second users; and modifying the bond between the first user and the second user based on establishing a sharing relationship between the first user and the second user.
However, Higgins teaches:
identifying a bond between a first user and a second user according to interactions between the first and second users (see Higgins para. 0051: connections between users are determined based on interactions between the users); and
modifying the bond between the first user and the second user based on establishing a sharing relationship between the first user and the second user (see Higgins para. 0050: connections between users are weighted based on a history of sharing between the users).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Griggs as modified by Oskolkov to include the teachings of Higgins because weighting the strength of connections between users enables better recommendations of content such as movies to watch and gift ideas (see Higgins para. 0052).

As to claim 32, Griggs as modified by Oskolkov and Higgins teaches further comprising:
maintaining, for the plurality of users, designations of items of interest associated with the users that are recommended by the users, wherein the recommendation designations maintained for a user are based on recommendation indications received from the user (see Griggs paragraph 0021: each user account includes a wish list that comprises items of interest; and see Griggs paragraph 0048: users recommend items); and
wherein the set of items of interest associated with the second user that are able to be viewed by the first user are the designated recommended items of the second user (see Griggs paragraph 0021: each user account includes a wish list that comprises items of interest; and see Griggs paragraph 0048: users recommend items).

	As to claim 34, Griggs as modified by Oskolkov and Higgins teaches further comprising:
	maintaining, for the plurality of users, categorization data for items of interest associated with the users, wherein the categorization data maintained for a user is received from the user (see Griggs para. 0016: users categorize the items in their online shopping history).

	As to claim 35, Griggs as modified by Oskolkov and Higgins teaches further comprising: providing a category view wherein items of interest that can be viewed by a user are grouped according to categorization data associated with the items of interest (see Oskolkov para. 0076: products are displayed by category, with different groups of users given access to different categories).

As to claim 38, Griggs as modified by Oskolkov and Higgins teaches further comprising enabling the first user to be able to associate an item of interest, that is associated with the second user, with the first user (see Griggs paragraph 0045: the system enables a user to save share item 130 to his or her account).

As to claim 39, Griggs as modified by Oskolkov and Higgins teaches wherein the permission action comprises the second user enabling the first user to view the requested item belonging to the item category (see Griggs paragraph 0016: a user allows his followers to access one or more item categories, e.g. “electronics,” “beauty,” etc.; and see Griggs para. 0038: in an illustrative example, user “Wu Wei” requests permission to view user “John Doe’s” share items in the category “Electronics->Digital Camera”).

	As to claim 40, Griggs teaches a non-transitory computer readable storage medium with instructions stored thereon that, when executed by a computing system, cause the computing system to perform a method for authorizing item sharing between users (see Griggs paragraph 0128: the invention is implemented by a computer system comprising a processor that executes instructions stored on a memory; and see Griggs paragraph 0140: the memory is a processor-readable storage medium), the method comprising:
	maintaining a catalog of items representing virtual objects and physical objects (see Griggs paragraph 0090: catalog of products, virtual shopping cart), 
	receiving, from a plurality of users, indications of virtual objects or physical objects of interest (see Griggs paragraph 0021: each user account includes a wish list that comprises items of interest);
	associating, with each of the plurality of users, items of interest (see Griggs paragraph 0021: each user account includes a wish list that comprises items of interest), wherein the items of interest are from the maintained catalog of items and correspond to the virtual objects or physical objects of interest to the user (see Griggs paragraph 0090: items are from a catalog of products);
	receiving, from a first user, a request to access from a second user a requested item from the items of interest associated with the second user (see Griggs para. 0038: users must request permission to view other users’ share items; in an illustrative example, user “Wu Wei” requests permission to view user “John Doe’s” share item), wherein the requested item is associated with an item category (see Griggs para. 0038: the items are categorized into categories; in an illustrative example, the category is “Electronics->Digital Camera”);
	receiving an indication that a permission action, associated with the request by the first user to access from the second user the requested item has been completed by the second user (see Griggs paragraph 0038: users specify access control rules to give permission to others to view the users’ shared items; and see Griggs paragraph 0025 and Fig. 1A: user “John Smith” 102 allows follower 103 to view his recommended items); and
	establishing, based on the indication that the permission action has been completed by the second user, a sharing relationship between the first user and the second user, wherein the sharing relationship enables the first user to be able to view the requested item (see Griggs paragraph 0016: a user allows his followers to access one or more item categories, e.g. “electronics,” “beauty,” etc.; and see Griggs para. 0038: in an illustrative example, user “Wu Wei” requests permission to view user “John Doe’s” share items in the category “Electronics->Digital Camera”).
Griggs does not appear to explicitly disclose a sharing relationship enables viewing a set of items of interest associated with a second user and corresponding to an item category of a requested item, wherein the set of items of interest associated with the second user and associated with the item category includes an item other than a requested item.
However, Oskolkov teaches:
receiving, from a first user, a request to access from a second user a requested item from the items of interest associated with the second user (see Oskolkov para. 0079: request to access items associated with another user), wherein the requested item is associated with an item category (see Oskolkov para. 0076: products are categorized, with different groups of users given access to different categories);
receiving an indication that a permission action, associated with the request by the first user to access from the second user the requested item, has been completed by the second user (see Oskolkov para. 0079: request to access items is granted or denied based on permissions);
a sharing relationship enables viewing a set of items of interest associated with a second user (see Oskolkov para. 0044 and Fig. 15: a user shares information about items with friends, allowing the friends to view the items) and corresponding to an item category of a requested item (see Oskolkov para. 0076: products are categorized, with different groups of users given access to different categories), wherein the set of items of interest associated with the second user and associated with the item category includes an item other than a requested item (see Oskolkov para. 0076: products are categorized, with different groups of users given access to different categories).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Griggs to include the teachings of Oskolkov because it enables users to share items and related information in a very open and free-flowing manner, enhancing the shopping experience through social networking (see Oskolkov para. 0044).
Griggs as modified by Oskolkov does not appear to explicitly disclose identifying a bond between a first user and a second user according to interactions between the first and second users; and modifying the bond between the first user and the second user based on establishing a sharing relationship between the first user and the second user.
However, Higgins teaches:
identifying a bond between a first user and a second user according to interactions between the first and second users (see Higgins para. 0051: connections between users are determined based on interactions between the users); and
modifying the bond between the first user and the second user based on establishing a sharing relationship between the first user and the second user (see Higgins para. 0050: connections between users are weighted based on a history of sharing between the users).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Griggs as modified by Oskolkov to include the teachings of Higgins because weighting the strength of connections between users enables better recommendations of content such as movies to watch and gift ideas (see Higgins para. 0052).

	As to claim 41, see the rejection of claim 32 above.

	As to claim 43, see the rejection of claim 34 above.

	As to claim 44, see the rejection of claim 35 above.

	As to claim 47, see the rejection of claim 38 above.

	As to claim 48, see the rejection of claim 39 above.

	As to claim 49, Griggs as modified by Oskolkov and Higgins teaches wherein the bond is identified based on an accepted share of an item (see Higgins para. 0045: acceptance of query from another user) and is characterized based on aggregate actions between the first and second users and specific items (see Higgins para. 0050: connections between users are weighted based on a history of sharing between the users).

	As to claim 50, Griggs as modified by Oskolkov and Higgins teaches wherein modifying the bond adjusts a strength of the bond between the first and second users (see Higgins para. 0051: strength of connections between users is determined based on interactions between the users).

	As to claim 51, Griggs as modified by Oskolkov and Higgins teaches wherein the strength of the bond is derived from at least one of an item type or a kind of recommendation (see Higgins para. 0052-0053: weighted combination of multiple strength metrics, based on item categories).

	As to claim 52, Griggs as modified by Oskolkov and Higgins teaches wherein the bond is a multi-dimensional measure of a relationship between the first and second users (see Higgins para. 0052-0053: weighted combination of multiple strength metrics, based on item categories).

	As to claim 53, Griggs as modified by Oskolkov and Higgins teaches wherein the multi-dimensional measure of the relationship is a characterization across multiple categories of items shared between the first and second users (see Higgins para. 0052-0053: weighted combination of multiple strength metrics, based on item categories).

Claims 33 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griggs, Oskolkov, and Higgins as applied to claims 31 and 40 above, and further in view of Aleong et al. (U.S. Patent Application Publication No. 20110004519 A1, hereinafter referred to as Aleong).
As to claim 33, Griggs as modified by Oskolkov and Higgins does not appear to explicitly disclose wherein an established sharing relationship further enables a second user to be able to view a set of items of interest associated with a first user.
However, Aleong teaches wherein an established sharing relationship further enables a second user to be able to view a set of items of interest associated with a first user (see Aleong para. 0042: mutual friend relationships enable reciprocal sharing between parties; a set of favorite items are shared).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Griggs as modified by Oskolkov and Higgins to include the teachings of Aleong because it enables reciprocal sharing of favorite items between users who know each other well, such as family members, classmates, relatives, and close friends (see Aleong para. 0042).

	As to claim 42, see the rejection of claim 33 above.

Claims 36, 37, 45, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griggs, Oskolkov, and Higgins as applied to claims 31 and 40 above, and further in view of Bodor et al. (U.S. Patent Application Publication No. 2012/0078830 A1, hereinafter referred to as Bodor).
	As to claim 36, Griggs as modified by Oskolkov and Higgins teaches wherein the first user is additionally able to a view of set of items of interest associated with a third user (see Griggs paragraph 0038: users specify access control rules to give permission to others to view the users’ shared items).
Griggs as modified by Oskolkov and Higgins does not appear to explicitly disclose providing an explore view in which categories associated with a combined set of items of interest of the second user and of the third user that may be viewed by the first user are displayed.
However, Bodor teaches providing an explore view in which categories associated with a combined set of items of interest of the second user and of the third user that may be viewed by the first user are displayed (see Bodor Fig. 4: the system provides a view of combined recommendations from a plurality of different users; and see Bodor paragraph 0038: the presentation of recommended items shows genres; Note: genres corresponds to categories of the recommended items).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Griggs as modified by Oskolkov and Higgins to include the teachings of Bodor because providing a combined view of recommended items allows users to quickly see all recommendations for a given category, making it easier for users to find the items they’re looking for.

	As to claim 37, Griggs as modified by Oskolkov, Higgins, and Bodor teaches wherein when a category is selected from the explore view, the set of items of interest of the second user and of the third user that may be viewed by the first user and that are from the selected category are displayed (see Bodor paragraph 0038: the presentation of recommended items can be customized by genre), and an indication is provided for each displayed item as to which of the first user or the second user designated the item as an item of interest (see Bodor Fig. 4: the presentation of recommended items shows the name of each user that recommended each item).

	As to claim 45, see the rejection of claim 36 above.

	As to claim 46, see the rejection of claim 37 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to viewing of recommended items as grouped into categories.
a.	Levy et al.; “Recommendation Systems”; U.S. PGPub. No. 20100268661 A1.
Teaches providing recommended items from different categories ranked by strength of relationship, and determining similar users based on social network interactions (see para. 0009-0015).
b.	Lee et al.; “System And Method For Finding And Prioritizing Content Based On User Specific Interest Profiles”; U.S. PGPub. No. 20140156681 A1.
Teaches providing recommendations (see para. 0188) based on intelligently selecting groups of users based on user sharing activity and relationship type (see para. 0189).
c.	Igoe et al.; “Determining Lifestyle Recommendations Using Aggregated Personal Information”; U.S. Patent No. 8,930,204 B1.
Teaches determining a level of alignment for relationships between users, based on shared categories of interest such as sports and politics (see col. 26 L35-65 and Fig. 36).
Teaches making recommendations based on a user’s social network contacts (see col. 49 L14-27 and Fig. 66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163